Citation Nr: 0307148	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  98-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

This matter comes  before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which confirmed and continued a 30 
percent disability rating assigned for the veteran's service-
connected PTSD.  The notice of disagreement (NOD) with that 
determination was received in December 1997.  The statement 
of the case (SOC) was issued in February 1998.  The 
substantive appeal was received in February 1998.

The veteran appeared and offered testimony at a hearing 
before a Hearing Officer at the RO in March 1999.  A VA 
compensation examination was conducted in April 1999.  A 
Hearing Officer's Decision was entered in June 1999, which 
increased the rating for PTSD from 30 percent to 50 percent, 
effective September 9, 1997.  A supplemental SOC (SSOC) was 
issued in June 1999.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Consequently, since the veteran has 
not expressed an intent to limit his claim to a 50 percent 
evaluation, the claim for an increased rating for PTSD 
remains in appellate status.

This matter was previously before the Board in April 2000, at 
which time it was remanded for additional development.

By rating action in January 2003 the RO denied the veteran's 
claim of entitlement to an earlier effective date for the 
evaluation of PTSD.  There has been no NOD filed as to the 
effective date, and therefore that claim is not before the 
Board for appellate consideration at this time.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination, which was scheduled for July 2002 to evaluate 
the severity of his service-connected PTSD.  


CONCLUSION OF LAW

The claim of entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling, is denied as a 
matter of law.  38 C.F.R. § 3.655 (2002); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  By virtue of the January 1998 SOC, 
the June 1999 and January 2003 SSOCs, and correspondence 
provided by the RO, the appellant has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

In this regard, the Board notes the letter issued in August 
2001 in which the RO advised the veteran of the enactment of 
the VCAA and what the evidence must show to substantiate his 
claim.  Therein, the RO expressly advised the veteran that VA 
would make a reasonable effort to obtain any additional 
evidence which the veteran might identify as pertinent to his 
claim, including evidence such as private medical records, 
employment records, records from State or local government 
agencies, and Federal agencies.  He was advised of what 
evidence the RO would attempt to retrieve, and of his 
responsibilities in obtaining such evidence (e.g., adequately 
identifying such records).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence.  In fact, the veteran had an opportunity to present 
additional evidence at his hearing before the Hearing 
Officer.  Furthermore, the veteran failed to report for a 
scheduled medical examination in July 2002.  To the Board's 
knowledge, the veteran has provided no explanation for his 
failure to report for the July 2002 examination, nor has he 
indicated that his mailing address has changed.

Pursuant to 38 C.F.R. 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, his claim shall be denied.  As 
will be discussed in greater detail below, the Board believes 
that the veteran's claim must be denied under the provisions 
of 38 C.F.R. § 3.655.  The Board also believes that an 
additional remand of this case in order to provide him with 
an additional opportunity to appear for a VA examination is 
unnecessary.  We must emphasize, as has the Court, that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  See Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  

As will be explained in greater detail below, the RO 
specifically advised the veteran of the consequences of 
failing to report for a scheduled examination.  The Board 
finds that the RO has satisfied the requirements of the VCAA 
by advising him of the importance of appearing for an 
examination, and of the consequences of failing to report for 
an examination.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background and Analysis

By rating decision in July 1997, the RO proposed to decrease 
the 30 percent evaluation for the veteran's service-connected 
PTSD to zero percent because he had failed to report for a VA 
examination scheduled in June 1997.  In August 1997 the 
veteran filed an NOD as to that determination and 
simultaneously filed a claim for an increased disability 
evaluation greater than the 30 percent assigned for his 
service-connected PTSD at that time.

A VA PTSD examination was conducted in September 1997.  In an 
October 1997 rating decision, the RO denied his claim for an 
increased evaluation.  The RO determined that the veteran's 
PTSD did not meet the criteria for an evaluation greater than 
30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The veteran perfected an appeal as to the RO's determination.

A personal hearing before a Hearing Officer was held in March 
1999.  In April 1999 the veteran underwent a VA PTSD 
examination.  In a decision by the Hearing Officer in June 
1999, the evaluation for PTSD was increased to 50 percent 
effective from September 9, 1997.  The veteran continued his 
appeal as to this matter.  



In April 2000 this matter came before the Board.  It was 
remanded, inter alia, for a VA psychiatric examination to 
determine the then current severity of the veteran's service-
connected PTSD.  The Board's decision included the language 
found in 38 C.F.R. § 3.655, which advised the veteran that 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for an increased rating 
shall result in denial of that claim. 

In July 2002, the veteran was scheduled for a VA examination 
in conjunction with his increased rating claim.  The record 
indicates that the veteran failed, without any explanation, 
to report for the VA examination.  

VA regulations address the consequences of a veteran's 
failure to attend scheduled medical examinations.  Under 38 
C.F.R. § 3.655(a), when entitlement or continued entitlement 
to a VA benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
subsection (b) of 38 C.F.R. § 3.655, as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an increased-rating claim, the claim shall 
be denied.  38 C.F.R. § 3.655(b).

In January 2003, the RO issued an SSOC which provided the 
provisions of 38 C.F.R. § 3.655, and which specifically 
addressed denial of a claim for increase when a claimant 
fails to report for the examination scheduled in conjunction 
with such a claim.  The RO also continued the 50 percent 
disability evaluation previously assigned for the veteran's 
PTSD.  

There is no evidence that the veteran had good cause for his 
failure to report for the scheduled examination.  His 
representative argues that there is no "finite" statement 
that the veteran was notified of the scheduled July 2002 
examination except in the SSOC of January 2003.  The Board 
notes that mailing of such notice is standard VA procedure, 
and clear evidence to the contrary is required to rebut the 
presumption that the regular procedures were accomplished.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).

In other words, it is presumed that the veteran received such 
information, even though it is not part of the current 
record.  While the Ashley case dealt with regularity and 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied the presumption of regularity 
to procedures at the RO level, such as in the instant case.  
Thus, the veteran's representative's contention that there is 
no "finite" statement of record that the veteran was 
notified of the scheduled VA examination, standing alone, is 
insufficient evidence to rebut the presumption of regularity.  
Accordingly, the Board cannot conclude that VA did not 
provide the veteran with information regarding the scheduled 
examination.  There is no other evidence in the record, which 
would indicate good cause.  There is no indication in the 
record that correspondence sent to the veteran at his address 
of record was returned as undeliverable.  Therefore, it is 
presumed that notice of the scheduled examination and the 
other documents and correspondence such as the Board decision 
and the SSOC were received, as there is no contention or 
evidence of record to the contrary. 

In summary, the Board finds that, because the veteran failed 
without good cause to report for an examination in 
conjunction with his increased rating claim, his claim of 
entitlement to an increased evaluation for PTSD must be 
denied, as mandated by 38 C.F.R. § 3.655(b).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The veteran is free to file a new claim for increased 
compensation benefits at any time, and the Board is hopeful 
that, if he does so, he will cooperate with the RO's efforts 
to obtain evidence in his behalf, such as by reporting for 
any scheduled examinations.




ORDER

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

